Robert L. Brown, Justice, dissenting. I would reverse the circuit judge’s decision to assess a statutory penalty and an attorney’s fee. By its decision today the majority has mandated that insurance carriers should act, against their will, as judges and juries and decide who should receive benefits when a dispute arises between conflicting claimants. Yet, a dispute concerning claimants at odds is precisely the situation that the interpleader procedure was designed to cover. See Ark. R. Civ. P. 22. To my way of thinking, the carrier did what was entirely appropriate when it filed its compliant to interplead the funds, admitted liability, and requested a judicial determination of who was the appropriate claimant to be paid. Here, the insured, Arlie W. Church, died on July 20, 1990. Prior to August 18,1989, his wife, Faye I. Church, was named the beneficiary of his life insurance policy. After that date, his daughters, Thelma Fow and Judith Bohannan Cole, were so designated. The daughters completed a written claim form which was received by US Able Life on August 17,1990. Fayel. Church asked for a claim form but did not file the claim. Nor did she provide the carrier with documents to support her claim. She did, however, notify the life insurance carrier on September 24,1990, that she was the correct beneficiary, and she threatened litigation if the proceeds were paid to the daughters. On October 10, 1990, the carrier filed this interpleader action pursuant to Rule 22 to resolve the dispute. The case was then submitted to the circuit judge on stipulated facts. Rule 22 states in relevant part: “Persons having claims against the plaintiff may be joined as defendants and required to interplead when their claims are such that the plaintiff is or may be exposed to double or multiple liability.” That provision governs the insurance carrier’s dilemma. The majority tries to distinguish written claims from verbal claims. But the rule does not make that distinction. Moreover, what prudent attorney for an insurance carrier would advise payment to the daughters knowing that the widow had put the carrier on notice of her claim? The majority further implies that USAble Life should have conducted an investigation into this matter. Again, why? We have a judicial procedure to resolve precisely the kind of dispute set out in Rule 22. And this was no frivolous claim. Mrs. Church was the widow of the insured and had a plausible claim to the proceeds as a prior beneficiary. This is not a case where the insurance carriers refused to pay within the allotted period of time, thus triggering the penalty statute. Here, the carrier admitted liability and offered to pay the proceeds into court. It did so within sixty days of the daughters’ claim, which was within the policy’s time period. We should not assess a penalty under such circumstances, especially when it is axiomatic that we strictly construe our penalty statute. See, e.g., Clark v. New York Life Ins. Co., 245 Ark. 763, 434 S.W.2d 611 (1968); Clark Center, Inc. v. National Life and Accident Ins. Co., 245 Ark. 563, 433 S.W.2d 151 (1968). Turning once more to the enhanced role the majority’s decision places on insurance carriers to decide disputes, I concur with the position taken by this court in an earlier decision. See Dennis v. Equitable Life Assur. Soc., 191 Ark. 825, 88 S.W.2d 76 (1935). In Dennis, the issue, likewise, was whether the children or the widow were entitled to the insurance proceeds. We noted that the dispute was “a real one” and the claims were made “in good faith.” 191 Ark. at 833, 88 S.W.2d at 80. We then said: The appellant insurance company could not, without involving itself in serious danger, assume the responsibility of deciding disputed facts and controverted propositions of law. We hardly think any responsible attorney would have assumed to advise the insurance company to make such settlement, when at a comparatively small expense it could interplead the parties, pay the fund into court, where the controversy could be settled at the expense of the contesting parties, even after the insurance company was discharged. Id. The status of the widow certainly suggests a potentially valid claim, especially when she had previously been a beneficiary. And there is nothing of record which would have alerted the carrier to the fact that Mrs. Church was making her claim in any manner other than in good faith. The fact that the files of the carrier contained a policy with the daughters named as beneficiaries does not conclusively resolve the dispute. Lack of capacity to change beneficiaries, for example, was an argument that Mrs. Church conceivably could have made. In short, such factual issues are better left to the courts to decide than to the insurance carriers. I respectfully dissent. Glaze and Corbin, JJ., join.